PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Weber et al.
Application No. 15/782,006
Filed: 6 Jun 2018
For: DISHWASHING COMPOSITIONS COMPRISING POLYPEPTIDES HAVING BETA-GLUCANASE ACTIVITY AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the February 17, 2021 petition filed under 37 CFR 1.183, requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in one of the terminal disclaimers concurrently filed be prior art that is disqualified in the manner set forth 37 CFR 1.104(c)(4)(ii).  
 
For the reasons set forth below, the petition under 37 CFR 1.183 is dismissed.
 

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless –
****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS.—Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.
****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION 

The petition under 37 CFR 1.183 filed on February 17, 2021, requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in one of the terminal disclaimers filed concurrently with the instant petition be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii). Applicant seeks waiver of the prior art requirement in 37 CFR 1.321(d) in the interest of justice so that the terminal disclaimer be entered to obviate the non-statutory double patenting rejection based on this reference. 

Applicant asserts at pages 4 and 5 of the petition the following: 
          On February 5, 2021, the Examiner issued a non-statutory double patenting (NDP) rejection in the present Application, stating in part that:

[a] timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. ...

Claims 1-11, 13-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of copending Application No. 15/781,765 (reference application). ...

          Responsive to this NDP rejection, Petitioner submits herewith a Terminal Disclaimer over co-pending reference Application No. 15/781,765 (hereinafter, “the Reference Application’), based on a joint research agreement. Additionally, Petitioner notes that the Specification of the present Application was amended in the Response submitted on November 25, 2020 to identify the parties to the joint research agreement, and a Statement Under 37 C.F.R. § 1.104(c)(4)(1)(A) with respect to the Reference Application is submitted herewith.

          Petitioner notes, however, that the Reference Application is not prior art to the present Application, as both applications have the same effective filing date, namely December 7, 2015. As discussed above, 37 C.F.R. § 1.321(d) does not provide for filing a terminal disclaimer in situations where the subject and reference applications developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the reference application would not otherwise qualify as prior art under 35 U.S.C. 102(a)(2).

          The practical effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the Office’s NDP rejection cannot be overcome under the rules, by the Terminal Disclaimer submitted herewith.

***
          Petitioner respectfully submits that justice requires waiver of the non-statutory requirement of 37 C.F.R. § 1.321(d) that the reference application be disqualified as prior art under 35 U.S.C. 102(c), in accordance with 37 C.F.R. § 1.104(c)(4)(ii). The result of this waiver is that the terminal disclaimer submitted herewith should be approved and given full effect.

          Petitioner notes that waiver of this requirement of 37 C.F.R. § 1.321(d) would not unjustly extend Petitioner’s rights. The result of the waiver merely ensures that the term of any patent to issue from the present Application over that of any patent to issue from the Reference Application (No. 15/781,765) is effectively disclaimed as required by the Office in order to overcome the pending NDP rejection, thereby leading to allowance of the present Application.

The present petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the Office’s procedures instruct examiners to apply a NSDP rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the reference patent/application is subject to a joint research agreement and is treated as commonly owned for purposes of double patenting analysis (see MPEP §§ 2146.03, 804, and 804.03).  As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory double patenting rejections in certain circumstances when the reference patent/application and claimed invention are subject to a joint research agreement (JRA). 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the instant application and the reference meet the statutory requirements to be deemed commonly owned pursuant to AIA  35 U.S.C. § 102(c) (by establishing the existence of a JRA in accordance with 37 CFR 1.104(c)(4)(ii)) but the reference is not prior art that may be disqualified under AIA  35 U.S.C. § 102(b)(2)(C) (as required by 37 CFR 1.321(d) in accordance with 37 CFR 1.104(c)(4)(ii)). This is the situation for which the instant petition was filed. 

Applicant has met the requirements to establish the existence of a JRA with respect to U.S. Patent No. 10, 035,976 and U.S. Application No. 15/781,765 in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting two statements on February 17, 2021, that the claimed invention in the instant application was made by and the subject matter disclosed in U.S. Patent No. 10,035,976 and in U.S. Application No. 15/781,765 was developed by, or on behalf of, one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention in the instant application, and the claimed invention of the instant application was made as a result of activities undertaken within the scope of the joint research agreement; and

(2) Amending the specification on November 25, 2020 to disclose the names of the parties to the JRA.1  

However, the instant petition only requests waiver of the prior art requirement for one of the terminal disclaimers filed on February 17, 2021. Specifically, the instant petition only discusses the reference application (15/781,765) and not the reference patent (10,035,976), and therefore, the present petition does not request waiver of the prior art requirement in 37 CFR 1.321(d)(1) for the terminal disclaimer filed to obviate nonstatutory double patenting based on the U.S. patent. Furthermore, the two terminal disclaimers filed on February 17, 2021 do not meet the requirements of 37 CFR 1.321(b) (as incorporated by 37 CFR 1.321(d)) because they are not signed by an attorney of record. A petition requesting waiver of the prior art disqualification requirement in 37 CFR 1.321(d) to permit the filing of a terminal disclaimer under 37 CFR 1.321(d) to obviate nonstatutory double patenting over a reference(s) that is not prior art will not be granted if the petition is not accompanied by such a terminal disclaimer that meets the requirements of 37 CFR 1.321(d) (except for the prior art requirement for which waiver is requested).2 

Accordingly, the petition pursuant to 37 CFR 1.183 is DISMISSED.

The time period for filing a renewed petition is governed by 37 CFR 1.181(f). Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail/notification date of this decision, and extensions of time under 37 CFR 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 CFR 1.183.”  This is not a final agency action within the meaning of 5 U.S.C 704. 

A petition fee will not be required for a renewed petition requesting reconsideration of this decision.3

Applicant must also resubmit the terminal disclaimers filed on February 17, 2021 with the request for reconsideration. A new terminal disclaimer fee will not be required for the resubmitted terminal disclaimers listing the same references.
CONCLUSION

1.  The February 17, 2021 petition filed under 37 CFR 1.183 is dismissed.

2. The terminal disclaimers filed on February 17, 2021, are being forwarded to the paralegal staff for processing.
3.  Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 The Office confirms a $140 processing fee set forth in 37 CFR 1.17(i) accompanied the amendment under 37 CFR 1.71(g)(1) filed on November 25, 2020.
        
        2 The Office acknowledges receipt of the terminal disclaimer fee set forth in 37 CFR 1.20(d) of $340 paid on February 17, 2021. 
        
        3 The Office has charged the petition fee of $420 as set forth in 37 CFR 1.17(f) to the Deposit Account as authorized on page 5 of the present petition.